Case 7:13-cr-00740-VB Document 252... Filed 08/46/24: “Pages oF}
i LSDC SDNY |
i" BOCUM MENT ws

iy ye i 1 ne!

   
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

USA |
Plaintiff(s), CALENDAR NOTICE

~~

ov. . 14 Ce. 140-—' Wve)

N \gel Rivera
Ty

Defendant(s).

 

 

X

PLEASE TAKE NOTICE that the above-captioned case has been scheduled/
re=scheduted for:

J On VOSR

Status conference ___ Final pretrial conference
____ Telephone conference ___ Jury selection and trial
____ Pre-motion conference ____ Bench trial

___ Settlement conference ____ Suppression hearing
____ Oral argument ____ Plea hearing

____ Bench ruling on motion ____ Sentencing

on GL 2f ,20A/ , at /2Z. ‘Od fe, in Courtroom 620, United States
Courthouse, 300 Quarropas Street, White Plains, NY 10601. Ad} M——____.,

All requests for adjournments or extensions of time must be in writing and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court's
Individual Practices. Absent special circumstances, such requests shall be made at
least two business days prior to the scheduled appearance.

Dated: 8 - /& -, 20
White Plains, NY

SO Lull
Vincent L. Briccetti
United States District Judge

 
